Citation Nr: 0818384	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-29 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
systolic apical murmur.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from April 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A June 1946 rating decision granted service connection 
for a systolic apical murmur with a noncompensable rating.

2.  By an unappealed March 1961 rating decision, the RO 
severed service connection for a systolic apical murmur.  

3.  The evidence added to the record since the March 1961 
rating decision does not bear directly and substantially upon 
the issue of service connection for a systolic apical murmur.  
In addition, it does not raise a reasonable possibility of 
substantiating the claim, nor does it, by itself or in 
conjunction with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

Evidence submitted since the March 1961 rating decision 
wherein the RO severed service connection for a systolic 
apical murmur is not new and material; thus, the claim may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In December 2005, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim. 

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Subsequently, the March 2006 rating 
decision, August 2006 SOC, and March 2008 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided him 
with additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter that the RO sent to the 
veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Although the veteran was not sent such notice in the present 
case, neither the veteran nor his representative has 
suggested in any way that there is any prejudice due to a 
lack of proper VA notice or assistance.  In addition, the 
notice required by the Kent decision was provided to the 
veteran in the August 2006 SOC.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Facts, and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303(a) (2007).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

If cardiovascular disease becomes manifest to a degree of 10 
percent within one year after separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of it during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers that by itself 
or when considered with previous evidence of record relates 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant; and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for 
the Federal Circuit noted that the new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince to Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  The service medical 
records show that the veteran was diagnosed with a harsh 
systolic apical murmur, functional, at his June 1946 
separation examination.  A June 1946 rating decision granted 
the veteran service connection for a heart condition and 
assigned a noncompensable (zero percent) rating.  Service 
connection was severed by a March 1961 rating decision 
because a systolic apical murmur was not considered a 
disability under the laws and regulations governing VA 
adjudications.  Therefore, the initial grant of service 
connection was found to have been a product of clear and 
unmistakable error.

The March 1961 severance decision by the RO was not appealed 
to the Board, and therefore was final.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 Fed. 
1390, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Reviewing the evidence of record submitted in conjunction 
with the veteran's request to reopen his claim, we note that, 
in April 2005, he had a private cardiology consultation due 
to an atrial fibrillation (which had been diagnosed two to 
three years before) and fatigue.  The veteran denied any 
prior history of myocardial infarctions, and the physician 
noted that the veteran had a past medical history of aortic 
valve stenosis on orthogonal echocardiogram, and a leaky 
valve.  Around the year 2000, he had undergone an angiogram, 
and he reported being told that he had minimal disease not 
requiring any angioplasty or stent.  On physical examination 
the veteran's heart was S1, S2 irregular, he had a 2 x 6 
systolic murmur over the aortic area to suggest probable 
aortic sclerosis versus mild stenosis, and he had a
3 x 6 systolic murmur heard over the apex to suggest mitral 
regurgitation.

VA treatment notes from May 2005 indicate that a private a 
stress SPECT revealed a "very small perfusion defect along 
the lateral aspect of the apex."  The veteran also was noted 
to have chronic obstructive pulmonary disease, and was on 
prednisone, atenolol 25 mg daily, and diltiazem 120 mg daily.  
F.R.C., M.D., a VA cardiologist, treated the veteran again in 
June 2005 and noted that he had a chronic atrial fibrillation 
with moderate rapid rate.

A July 2005 echo report from private treatment showed that 
the veteran had mild left ventricular hypertrophy with 
preserved systolic function and mild diastolic dysfunction, 
severe aortic valve sclerosis with mild stenosis and mild 
insufficiency, a mildly enlarged left atrium, moderate mitral 
annular calcification with mild regurgitation, and a 
calcified aortic root.  July 2005 VA treatment notes indicate 
that the veteran reported swelling in his lower extremities, 
more on the right side but also on the left.  He had chest 
tightness that occurred at rest and lasted for a half hour to 
an hour.  The veteran reported that he would have to stop and 
catch his breath when he walked "down the street and back."  

At October 2005 VA cardiac treatment and X-ray revealed that 
the veteran's heart looked bigger than it had previously, 
suggesting congestive heart failure as an etiology.  He 
continued to have dyspnea on exertion and had decreased 
edema.  He was not a candidate for an aortic valve 
replacement because of his prostate cancer, and the physician 
noted that his medications were not very good for aortic 
stenosis.  At November 2005 VA treatment the veteran reported 
feeling somewhat stronger.  He was able to walk several 
blocks 2 to 3 times per week and had not suffered from 
paroxysmal nocturnal dyspnea for 6 months.  At February 2006 
treatment, Dr. C described the veteran as having chronic 
atrial fibrillation, mitral and aortic valve disease, and a 
history of heart failure.  He was in chemotherapy for 
prostate cancer, and his activity level continued to be 
limited because of weakness.  In May 2006 the veteran had 
bradycardia while in the VA surgical clinic.  His heart rate 
was 47 beats per minute.

In June 2006, A.H.M., M.D., a private physician who treated 
the veteran, wrote that that the veteran's heart murmur was 
noted when the veteran began treatment with him in early 
1990.

At October 2006 VA treatment with Dr. C, the veteran reported 
being able to walk three-quarters of a block with his walker.  
He complained of discomfort below his right breast, which Dr. 
C opined was non-cardiac.  In February 2007, VA treatment 
notes show that the veteran had experienced weight gain and 
lower leg edema, and was more easily fatigued with activity.  
A November 2007 VA outpatient cardiology note indicates that 
the veteran had several recent hospitalizations for recurrent 
pleural effusions, and that he was being treated for 
metastatic prostate cancer with bony metastases to the ribs. 

The veteran's sister, A.W., wrote in May 2006 that she was a 
nurse for a doctor who treated the veteran shortly after his 
discharge from active service.  Ms. W wrote that the veteran 
was treated at her office for his heart condition, which he 
had acquired during his active service.  In June 2006 a 
former co-worker wrote that the veteran was no longer able to 
perform his duties as a ranger at a golf course.  The 
veteran's wife wrote in July 2006 that he was no longer able 
to perform chores around the house such as repairs or lifting 
a 5-gallon water jug.  In addition, the veteran could no 
longer pick up his small grandchildren or play with them at 
the park.

The RO did not afford the veteran a VA examination for his 
systolic apical murmur under 38 C.F.R. § 3.159(c)(4).  
However, an examination is not necessary if no new and 
material evidence is received.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (stating that paragraph (c)(4) applies to 
a claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured).  Thus, although 
there is no current VA examination of record, the Board can 
proceed to a decision on this claim. 

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for a systolic apical murmur.  
While the recent private and VA treatment records do 
constitute new evidence, in that they were not of record at 
the time of the previous decision, they are not material 
because they do not bear directly and substantially on the 
issue at hand.  In this regard, these reports do not, nor 
does any of the additional evidence submitted in connection 
with the claim to reopen, demonstrate that the veteran has a 
current heart disorder that is of in-service origin.  The 
numerous current medical reports show several cardiac 
problems, including chronic atrial fibrillation, aortic valve 
sclerosis with mild stenosis and mild insufficiency, a mildly 
enlarged left atrium, moderate mitral annular calcification 
with mild regurgitation, a calcified aortic root, and 
congestive heart failure.

However, none of the new evidence provides competent 
information to link the veteran's currently diagnosed heart 
disorder to his military service or any incident that 
occurred therein.  Furthermore, none of the evidence added to 
the file tends to show that the veteran's current heart 
disorder had its origins within one year after his separation 
from active military service.  Therefore, even if the 
evidence were deemed sufficient to reopen the claim, the 
complete record, as discussed above, fails to provide a 
linkage between his systolic apical murmur noted in service 
and his current heart disability.

We recognize the sincerity of the arguments advanced by the 
veteran that service connection for his systolic apical 
murmur should not have been severed.  However, the resolution 
of issues that involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, require professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, cardiovascular disorders require 
specialized training for a determination as to diagnosis and 
causation, and are therefore not susceptible of lay 
diagnosis.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for a systolic apical murmur.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).  Since the Board has found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a systolic apical murmur is 
denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


